Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 has been amended to read: A bait holder configured to be attached to fishing line, the bait holder comprising: first and second sections each comprising: a cup-shaped body with a closed end and an open end; a connector section comprising a hook that extends outward from an outer side of the body with a slot formed between the hook and the outer side and with the slot comprising an opening at an end of the hook with the opening sized to receive the fishing line; the first and second sections configured to connect together with the open ends aligned together and forming an enclosed interior space within the bodies, and with the connector sections aligned together to form an enclosed receptacle to receive the fishing line; and the first and second sections are identical in shape and size; wherein each of the connector sections comprise[[s]] a post that extends outward from the outer side of the body in proximity to the hook, the post being spaced away from the end of the hook by a gap that is sized to receive the fishing line.
Claim 3 has been amended to read: The bait holder of claim 1, each of the first and second sections further comprise[[s]] an edge at the open end with the edge of each of the first and second sections comprising one or more extensions and one or more pockets, the one or more extensions of each of the first and second sections sized to fit within the one or more pockets of the other of the first and second sections.
Claim 4 has been amended to read: The bait holder of claim 3, wherein each of the edges comprise[[s]] a stepped section and a recessed section that are aligned on different planes along a longitudinal axis that extends through the interior space, with the one or more extensions positioned on one of the stepped section and the recessed section and the one or more pockets positioned on the other of the stepped section and the recessed section.
Claim 8 has been amended to read: A bait holder configured to be attached to fishing line, the bait holder comprising: a body comprising side walls and end walls that extend around and form an enclosed interior space, the body comprising a longitudinal axis that extends through the interior space and the end walls; first and second connectors that extend outward from the side walls and are each configured to connect to the fishing line, each of the first and second connectors comprising: a first hook with a first opening that extends into a first slot; a second hook with a second opening that extends into a second slot; the first and second hooks aligned in opposing directions with the first opening and the second opening facing in different directions and with the first and second slots aligned to form a receptacle to contain the fishing line; the body comprising first and second sections, each of the first and second sections comprising one-half of the body and one-half of the first and second connectors; and the first section is common in shape and size to the second section; wherein each of the first and second connectors further compris--e--[[ing]] a first post positioned at the first hook and a second position positioned at the second hook, each of the first and second posts are spaced away from the respective first and second hooks by a gap. 

Reasons for Allowance
Claims 1-4, 6, 8-10, and 12-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, either alone or in combination, the details of first section being a common shape and size to the second section and wherein each of the first and second connectors further comprise a first post positioned at the first hook and a second positioned at the second hook, along with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644